IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1828
                             Filed November 2, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

BRIANA NICOLE JENKINS,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Christopher Kemp

(plea), Brendan E. Greiner (initial sentencing hearing), and Gregory D. Brandt (final

sentencing hearing), District Associate Judges.



       Claiming a procedurally-defective sentencing process occurred, the

defendant appeals requesting her convictions be vacated. APPEAL DISMISSED.



       Erin Patrick Lyons of Lyons Law Firm, PLC, Waterloo, for appellant.

       Thomas J. Miller, Attorney General, and Tyler J. Buller (until withdrawal)

and Benjamin Parrott, Assistant Attorneys General, for appellee.



       Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                          2


GREER, Judge.

       After being charged with five counts of violation of a custodial order,1 Briana

Jenkins signed and filed a petition to plead guilty in April 2021. In that filing, she

agreed to plead guilty to one of the counts and enter an Alford plea2 to another, in

exchange for dismissing the three other counts. The agreement also framed the

sentencing terms. Now, Jenkins challenges the sentencing process following

acceptance of the plea agreement and argues the convictions should be vacated

so she can withdraw her guilty pleas. Her focus is on the sentencing process and

that it did not follow the mandatory parameters of Iowa Rule of Criminal Procedure

2.10. But Jenkins also asserts she should be allowed to withdraw her guilty plea

“following its de facto rejection.” Because we lack jurisdiction to resolve this

matter, we dismiss Jenkins’s appeal.

Background Facts and Proceedings.

       In the petition to plead guilty, the plea agreement was detailed as:

       I will enter an Alford plea to Count IV; guilty plea to Count V; Minimum
       fines: both to run concurrent with each other and to the pending
       appeal in Iowa Supreme Court No. 20-1602; the no-contact order
       may be modified by the Dallas County court in DRCV 042150;
       Counts 1–3 will be dismissed; and, until such modification, if any, the
       no contact order will remain in effect. This agreement also provides


1 Under Iowa Code section 710.6(2) (2020), a violation of a custodial order occurs
when
       [a] parent of a child living apart from the other parent . . . conceals
       that child or causes that child’s whereabouts to be unknown to a
       parent with visitation rights or parental time in violation of a court
       order granting visitation rights or parental time . . . without the other
       parent’s consent.
This offense is a serious misdemeanor. Iowa Code § 710.6(2).
2 See North Carolina v. Alford, 400 U.S. 25, 37 (1970) (holding a defendant can

plead guilty to a crime without admitting to the underlying facts that establish the
crime).
                                        3


      that the [S]tate is not bound by the agreement if I commit a new crime
      or violate a court order before sentencing.
               The Court HAS AGREED TO BE BOUND by the plea
      agreement, and it is understood that if the Court does not accept this
      plea agreement I have the right to withdraw these pleas and proceed
      to trial.

Once Jenkins filed her plea petition, the court entered an order accepting the plea

and setting sentencing. The order followed the plea agreement terms Jenkins

detailed in her filing, accepting her guilty plea to count V and her Alford plea to

count VI. At the July sentencing hearing, a judge different from the plea court

judge presided. Issues arose that resulted in the sentencing court continuing the

hearing “to allow the parties to brief . . . the issue about the plea.” The issues

raised at sentencing caused Jenkins to terminate her relationship with her then-

counsel. In his motion to withdraw, Jenkins’s then-counsel noted

      [t]hose issues include but are not limited to whether formal [Iowa
      Rule of Criminal Procedure 2.10] approval of the plea agreement was
      required or not; and detrimental reliance by Ms. Jenkins on the plea
      agreement codified in the plea agreement and outlined in emails that
      will be filed at a later time between the parties as well as the trial
      court previously.

The sentencing court raised a concern over whether the plea court was required

to treat the plea as having been made under rule 2.10. The sentencing court

referenced “paragraph number 2 of page 2 of that plea petition, [which] states

specifically, ‘The Court has agreed to be bound by the plea agreement, and it is

understood if the Court does not accept this plea agreement, you have the right to

withdraw these pleas and proceed to trial.’” The court then asked Jenkins’s

counsel, “[D]id you inform [the plea court] this was going to be a 2.10 plea?”

Jenkins’s counsel stated, “It was my understanding it was going to be—that this

was going to be a bound plea agreement” and “the [plea court] was accepting this
                                          4


deal.” Yet Jenkins’s counsel told the sentencing court, “I didn’t use the words

‘2.10,’ your honor.” When asked about this concern, the State commented “I have

emails between [both counsel and the court] that, I guess, would support—would

tend to support the position there was no indication that it was a 2.10 plea.” As the

State points out in its appellate brief, the order accepting the plea in no way

indicated that the court agreed to be bound by the agreement and the only persons

who signed the petition to plead guilty were Jenkins and her then-counsel. But the

sentencing court felt the parties should brief the concerns over the plea acceptance

before sentencing could take place.

       After obtaining new counsel in August, Jenkins attended a second, final

sentencing hearing held in November 2021 before a judge different than either the

plea or initial sentencing proceedings. Jenkins’s new counsel confirmed:

       So I was appointed after the plea was entered in this case. The
       prosecutor was generous in kind of informing me about the context
       of the case, and he pointed me to a particular transcript that I had
       requested on my client’s behalf just to kind of get up to speed on the
       case. That was a transcript from a July hearing in front of [the initial
       sentencing judge]. That was reported by [a court reporter3].
               We had previously moved to continue this sentencing hearing
       in SRCR342701 to review that transcript to kind of understand the
       context of the case. Ultimately, it was my opinion that review of the
       of that transcript wouldn’t really have any impact on the outcome
       because the State was willing to abide by the terms of the original
       plea agreement. But on my client’s behalf, I requested that transcript
       and wanted to make sure that we had an opportunity to review that
       if it was reasonably possible.

Likewise, Jenkins’s new counsel withdrew a request to continue the hearing

because “the transcript is not going to change the State’s position about going



3The court reporter had not finished the transcript at the time of the final sentencing
as she had passed away.
                                         5


along with this plea agreement, and obviously the court has gone along with the

plea agreement.”    Referencing the court’s decision to not continue the final

sentencing hearing and her counsel’s statements, Jenkins told the final sentencing

court, “I don’t know what he’s just talking about, but that wasn’t part of me. You

already said you’re not going to continue it. That’s the only thing. I mean, I don’t

have to have a new public defender, no. That’s fine.”

      At no time did Jenkins ever request to withdraw her pleas. And, at this final

sentencing hearing, the plea agreement between the State and Jenkins was

considered and the final sentencing court followed the agreement4 contained in

Jenkins’s petition to plead guilty. Following the sentencing, Jenkins appealed,

cloaking her issue as involving the sentencing process.5

Good Cause to Appeal.

      We first address the State’s request that we dismiss this appeal. The State

winnows Jenkins’s claim to one of “good cause” because the court had confusion

over the application of rule 2.10 to the plea agreement—an issue the State

contends involves the guilty pleas themselves rather than sentencing. Jenkins

clarifies that even though the appeal is “based on a guilty plea,” she is appealing

“from a defect in her sentencing procedure; i.e., whether or not she had the right




4 The court ordered confinement to the Iowa Department of Corrections for a term
of one year, running the sentences for the two counts concurrently, along with
another matter that involved a four-year sentence. The other three counts charged
were dismissed. The sentencing court suspended the $430 fine.
5 We note the request to withdraw her guilty pleas was never formally made before

the district court. And as much as Jenkins is challenging her guilty pleas, she has
not preserved error because she never moved in arrest of judgment. See Iowa R.
Crim. P. 2.24(3)(a).
                                              6


to withdraw her guilty plea after the [d]istrict [c]ourt’s de facto rejection[6] of it [in the

initial sentencing hearing].” Because she appeals the sentencing procedures, she

contends she established the statutorily required “good cause.” It is Jenkins’s

burden to establish good cause to pursue an appeal of her conviction after

pleading guilty. See Iowa Code § 814.6(1)(a)(3) (2021); see also State v. Damme,

944 N.W.2d 98, 104–05 (Iowa 2020) (finding good cause where the challenge is

only to the sentence imposed and not the guilty plea or resulting conviction).

       Thus, we start with Iowa Code section 814.6(1)(a)(3) as it applies:

              1. Right of appeal is granted the defendant from:
              (a) A final judgment of sentence, except in the following cases:
              ....
              (3) A conviction where the defendant has pled guilty. This
       subparagraph does not apply to a guilty plea for a class “A” felony or
       in a case where the defendant establishes good cause.

Damme interpreted “good cause” in this code section as meaning a “legally

sufficient reason.” 944 N.W.2d at 104–05. And as State v. Boldon teaches, “what

constitute[s] a legally sufficient reason [for good cause] [is] context-specific.” 954

N.W.2d 62, 69 (Iowa 2021), declined to follow on other grounds in State v. Patten,

___ N.W.2d ___, ___, 2022 WL 12104322, at *3 (Iowa 2022). By definition, a

legally sufficient reason is a reason that would allow a court to provide some relief.

State v. Treptow, 960 N.W.2d 98, 109 (Iowa 2021) (finding that the failure to move

in arrest of judgment precluded a challenge over the guilty plea). Here, the court



6 While Jenkins argues the court’s action in the initial sentencing hearing was a de
facto rejection of her guilty pleas, the court order accepting the pleas was never
set aside, and Jenkins provides no legal analysis supporting this argument. See
Baker v. City of Iowa City, 750 N.W.2d 93, 102–03 (Iowa 2008) (finding a party’s
failure to support conclusory statements with legal authority and argument requires
the appellate court to assume a partisan role of advocacy, which we will not do).
                                        7


formally accepted the plea agreement and then at sentencing followed it without

reservation or changes. Thus, Jenkins has no remedy because she got what she

bargained for and she has not established good cause to appeal. See Damme,

944 N.W.2d at 105; State v. McCarroll, No. 20-0641, 2021 WL 4592616, at *2

(Iowa Ct. App. Oct. 6, 2021) (dismissing appeal on defendant’s challenge to a

sentence imposed that was agreed to in the plea bargain for failure to establish

good cause). Here, no one disputes that the sentence imposed was the same as

that agreed upon by the parties,7 so Jenkins has not advanced a legally sufficient

reason to appeal as a matter of right. See Treptow, 960 N.W.2d at 109. We are

without jurisdiction to hear the appeal. Id. at 110. The appeal must be dismissed.

      APPEAL DISMISSED.




7 Jenkins admits in her appellate brief that “the judge at the [final sentencing
hearing] had already imposed on Ms. Jenkins the sentence envisioned by the April
22, 2021, plea agreement.”